DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 14 March 2022 has been entered. Claim(s) 1-2 and 5-22 remain pending in this application. Claim(s) 3-4 have been cancelled.  Claim(s) 21-22 are new.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holm (U.S. Patent No. 2,650,073), hereinafter Holm.

Regarding Independent Claim 1, Holm discloses a turbine engine heat exchanger (Title – the heat exchanger is for a gas turbine) comprising:
a manifold, 40, having a first face (Figures 1 and 2 – the radially inner face of the manifold, 40, is a first face – See annotated figure below for clarification) and a second face opposite the first face (the radially outer face of the manifold, 40, is the second face – see annotated figure below for clarification);
a plurality of first plates (the inner heat exchanger is made up by a plurality of first plates – see annotated figure below for clarification) along the first face (the first plates are along the first face), each having an interior passageway (each first plate has an interior passageway, 22 – see annotated figure below for clarification);
a plurality of second plates (the outer heat exchanger is made up by a plurality of second plates – see annotated figure below for clarification) along the second face (the second plates are along the second face), each second plate having an interior passageway (each second plate has an interior passageway, 22c – see annotated figure below for clarification); and
a first flow path passing through the interior passageways of the first plates, the manifold, and the interior passageways of the second plates (the flow of the high temperature low pressure air flows along the first flow path through the passageway of the first plates, the manifold and the passageway of the second plates – See annotated figure below for clarification),
wherein:
the manifold forms a plenum into which respective first flowpath legs through the first plates merge and from which respective second flowpath legs through the second plates split (Column 2, Lines 17-26 – the manifold collects the gases from the passageways in the first plates and distributes/splits the gases into the passageways in the second plates); and
the first face is concave (the first face is concave relative to an outer frame of reference) and the second face is convex (the second face is convex relative to the outer frame of reference).

    PNG
    media_image1.png
    737
    1006
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Holm

Regarding Claim 2, Holm discloses the invention as claimed and discussed above. Holm further discloses the first flow path passes sequentially through:
the interior passageways of the first plates; 
the manifold; and
the interior passageways of the second plates (Figures 1 and 2 – the flow of the high temperature low pressure air in the central space, 14, flows radially outward sequentially through the passageways in the first plates, then the manifold, 40, then the passageways in the second plates).

Regarding Claim 5, Holm discloses the invention as claimed and discussed above. Holm further discloses the first plates and the second plates comprise castings (This limitation is considered product by process as it claims the method by which the structure is produced. Per MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPC 964, 966 (Fed. Cir. 1985}: Therefore since Holm discloses the structural limitations, as discussed above they also discloses the claimed limitations of Claim 5).

Regarding Claim 7, Holm discloses the invention as claimed and discussed above. Holm further discloses the first plates are circumferentially arrayed in at least one first bank (the first plates are arranged in a circumferential array/bank); and
the second plates are in at least one second bank (the second plates are arranged in a circumferential array/bank), wherein within each second bank the second plates share a common parallel orientation (Figure 1 – the second plates are arranged in only one bank and each plate of the second bank have a common central axis from which they extend radially from, thus the common central axis of each is parallel to each other thus giving each plate an orientation that is parallel to each other). 

Regarding Claim 8, Holm discloses the invention as claimed and discussed above. Holm further discloses within each respective bank all plates are joined by wave fins (Figures 1 and 2 –the fin connecting the plates and that separates the 1st and 2nd passes between each plate are fins that case the flow to have a wave shape flow path as shown in Figure 1, therefore the fins are wave fins – See annotated figure below for clarification).

    PNG
    media_image2.png
    847
    800
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Holm



Allowable Subject Matter
Claims 20-22 are allowed.

Claims 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The limitations “a heat exchanger comprising: a first plate array in the inner bypass flowpath; a second plate array in the outer bypass flowpath; and a manifold between the first plate array and second plate array, wherein: the first flowpath passes sequentially through: the interior passageways of the first plates; the manifold; and the interior passageways of the second plates.” along with the remaining limitations of Claim 20 are not taught or fairly suggested in the prior art of record. 
Holm teaches a first plate array and a second plate array, as discussed above, but does not teach the first plate array being an inner bypass flowpath and the second plate array being in an outer bypass flow path.
Army (U.S. Pre-grant Publication 2019/0204012) shows a heat exchanger in a system with an inner bypass, AF1, and an outer bypass, AF2, with the heat exchanger extending in both bypass flows but does not show a first plate array, a second plate array or a manifold between the two.  Further it would not obvious to modify Army to include the claimed structure as a single plate of Army extends across both bypass flow paths.
Snyder (U.S. Pre-grant Publication 2016/0177828) shows an inner bypass, 86, and an outer bypass, 82, with a first heat exchanger, 102, in the inner bypass, and a second heat exchanger, 100, in the outer bypass, but does not show a manifold that connects the first and second heat exchangers.
Suciu (U.S. Pre-grant Publication 2018/0258859) shows a gas turbine with a bypass, B, with a first heat exchanger, 128, and a second heat exchanger, 132, with a manifold connecting the two heat exchangers such that the flow passes sequentially through the first heat exchanger to the manifold and then to the second heat exchanger but does not show a second bypass.  Further it would not be obvious to modify the invention of Snyder to incorporate a manifold as the Suciu shows the manifold connecting heat exchangers in the same bypass flow path and Snyder.

Claim 21 contains substantially the same limitations and thus are allowable for the same reasons.

Claim 22 depend from Claim 21 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The limitations “the first plates' outlets are along the associated first plate proximal edge, forward of the first plates' inlets; the second plates' inlets are along the associated second plate proximal edge; and the second plates' outlets are forward of the second plates' inlets” along with the remaining limitations of Claim 6 are not taught or fairly suggested in the prior art of record.

Holm discloses a proximal edge (the edge of the plates closest to the manifold, 40, is the proximal edge mounted to the manifold (the proximal edge of each plate is connected to the manifold, 40) and opposite distal edge (the edge of each of the plates furthest from the manifold is the distal edge); a forward edge (the left edge of the plates, as seen in Figure 1, is the forward edge of the plates) and an aft edge (the right edge of the plates, as seen in figure 1, is the aft edge of the plates); an inlet to the respective first passageway (the radially innermost opening to each of the passageways in the first plates is the inlet) and an outlet from the respective first passageway (the outermost opening of the passageways in the first plates at the manifold is the outlet); the first plates’ outlets are along the associated first plate proximal edge (the outlets are along the proximal edge of the first plates); the second plates’ inlets are along the associated second plate proximal edge (the inlets to the passageways in the second plates are along the proximal edge of the second plate) but does not disclose Holm does not disclose the first plates’ outlets are forward of the first plates’ inlets; the second plates’ outlets are forward of the second plates’ inlets. Further it would not be obvious to one of ordinary skill in the art to modify Holm to have the outlets forward of the inlets since the inlets and outlets are the whole of their respective proximal or distal edges.

Claim 9 recites limitations with substantially the same subject matter and thus the subject matter is allowable for the same reasons.

Claims 10-19 depend from Claim 9 and necessarily include the allowable subject matter as indicated for the same reasons.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741